Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-10 & 12-14 are rejected under 35 USC 103 as being obvious by Kim (Pub No. US 2015/0138094).
Regarding claim 1, Kim discloses a device for presenting visual content from a smart device (Fig. 1), comprising: a housing having: a base pivotably connected to a display panel (Fig. 1: Base of the docking connector pivotably connected to a display panel-220); and a receiver configured to receive a signal from the smart device and transmit the signal from the smart device to the display panel (Para. 59 & Para 65: Device-100 mounted on the dock apparatus-200, image received from the device-100 and displayed at the display panel-220); 
Kim does not explicitly disclose that the housing is not configured to transmit a control signal to the smart device.
However, it is obvious from Kim that the housing is not configured to transmit a control signal to the smart device (Para. 60 & 56: Housing do not have any control element and doesn’t operate by itself. Therefore, housing do not transmit any control signals to the device-100) (Note: Casing, Cover or Housing itself cannot send any signals. Housing is just the mechanical device).


Regarding claim 2, Kim discloses the receiver operably connected directly to the base (Fig. 1-2: Docking station receiver-cavity connected directly to the base).
Regarding claim 3, Kim discloses the receiver positioned within a recess dimensioned to receive the smart device (Fig. 1-2: Docking station receiver receive the smart device positioned within a recess).
Regarding claim 4, Kim discloses the receiver operably connected directly to the display panel (Fig. 5: Dock connector-210 connected to the display-220).
Regarding claim 6, Kim discloses the receiver comprising a USB cable (Para. 88: USB interface). 
Regarding claim 7, Kim discloses the receiver comprising a lightning cable (Para. 88: docking conned via cable). 
Regarding claim 8, Kim discloses an interface operable to receive a wireless connection (Para. 62: Wireless connection).
Regarding claim 9, Kim discloses receiver configured to transmit electrical power (Para. 56: Transmit electrical power).
Regarding claim 10, Kim discloses base connected to a keyboard input component operably connected to the smart device (Fig. 1: Keyboard-230).
Regarding claim 12, Kim discloses the display panel configurable to display the visual content based on the signal (Fig. 7 & Abstract).
Regarding claim 13, Kim discloses the smart device connected to the housing via the receiver (Fig. 1 & 5: Dock connector connect the device).
Regarding claim 14, Claim 14 corresponds to claim 1 and is analyzed accordingly.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No. US 2015/0138094) and further in view of Degner (Pub No. 2017/0083048). 
Regarding claim 5, Kim is silent regarding the receiver operably connected directly to the display panel at a surface opposite to a visual component of the display panel.
Degner discloses the receiver operably connected directly to the display panel at a surface opposite to a visual component of the display panel (Fig. 6: Interface/ receiver-611 can be directly connected to the display through processor). 
At the time of filling, it would have been obvious to use receiver to receive information and display at the display panel. 
Claims 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No. US 2015/0138094) and further in view of Yaghmour (Pub No. 20150111612). 
Regarding claim 11, Kim is silent regarding the keyboard input component operably connected to the smart device by Bluetooth.
Yaghmour discloses the keyboard input component operably connected to the smart device by Bluetooth (Para. 88 & Fig. 1: BT Keyboard).
At the time of filling, it would have been obvious to use Bluetooth keyboard to conned Bluetooth devices wirelessly. 
Regarding claim 15, Kim is silent regarding receiving directly from a keyboard input component, at a processor in the smart device, a data indicator representing keyboard input.
keyboard input).
At the time of filling, it would have been obvious to use keyboard input device to provide input from an external keyboard to a smart device. 

Response to Arguments
6.	i. Applicant’s arguments, with regards to claim 1 have been fully considered but they are not persuasive.
ii. Applicant argues “The Applicant respectfully disagrees with these statements and respectfully directs the Examiner to paragraph [0089] of Kim which states "The communication interface 110 may receive a user control command from the docking apparatus 200, ...". Kim therefore does explicitly disclose that the housing is configured to transmit a control signal to the smart device, which teaches away from the present invention.”
Examiner respectfully disagree with the applicant argument. 
Instant application claim 1 requires: “a housing having: a base pivotably connected to a display panel; and a receiver configured to receive a signal from the smart device and transmit the signal from the smart device to the display panel; wherein the housing is not configured to transmit a control signal to the smart device”. 
Claim 1 analysis: a housing connected to a display panel and Housing having a receiver and transmitter to receive and transfer signals. The housing is not configured to transmit a control signal. 
the housing itself do not transmit a control signal. (Control signal may be transmitted by a transmitter of the device but not by the housing itself). 
Kim discloses on Para 89: “The communication interface 110 may receive a user control command from the docking apparatus 200, and transmit an image to be displayed on the docking apparatus 200…” & Para. 80: “The controller 150 may control to display image data on at least one of the display 220 of the docking apparatus 200…”. & Para. 79: “…a user control command for example, if the docking apparatus 200 is mounted, a screen to receive a selection of the state is displayed on the touch screen or the display 220…”.
Therefore, docking apparatus-200 with touch screen-220 receive/ transfer a user control command. However, the housing itself do not transmit any control signal. Housing/ casing of the device-200 is just a mechanical device and it do not act as a transmitter/ controller to send control signal. Nowhere in para 89 discloses the housing/ casing of the device itself send the control signal. Fig 5: the signal is send from device-200 to device-100 by using touch pad/ key/ display but not from the housing itself. 
Therefore, in view of above reasons, examiner maintains the rejection.

CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/            Primary Examiner, Art Unit 2648